Rao, Judge:
This is an appeal for reappraisement of certain elastic bandages which were appraised at the invoice unit values, less items identified as insurance, ocean freight, charges at Savannah, and United States customs duties, packed. Apparently, it is the contention *675of plaintiff that tbe items invoiced as “Inland freight” and “Charges” should also have been deducted from the appraised value.
At the trial of this action, plaintiff, appearing in his own behalf, introduced into evidence as plaintiff’s exhibit 1, a letter from the German manufacturer of the subject merchandise to the appraiser of merchandise at the port of Savannah, wherein the proposed classification of the merchandise is protested.
Since the letter contains no proof with respect to the value of the subject bandages and no other evidence has been submitted on behalf of plaintiff, the presumption of correctness of the appraiser’s finding of value has not been overcome. The values returned by the appraiser are, therefore, held to be the values of the various items of merchandise covered by this appeal for reappraisement.
Judgment will be entered accordingly.